0Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the application filed on 04/14/2021. Currently, claims 1-20 are pending in the application.
  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-9, 11-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIKUCHI et al (US 20170077184 A1).

Regarding claim 1, Figures 1-6 of KIKUCHI disclose a semiconductor device including stacked resistive memory with individual switch control, comprising: 
a first resistive random access memory (ReRAM) device (considering one ReRAM formed with 30/82/90, [0067]-[0068]) and a second ReRAM device (considering another one  ReRAM formed with 30/82/90, [0068]) stacked in a nanosheet configuration ([0002] and [0055], thickness within 100 nm), with the first ReRAM device including a first recessed top portion (a recess exists between two adjacent 30 which is on top of a layer 30, [0058]); and 
separate gate contacts (please see Figure 5C for separate gate contacts for connecting word lines 30, [0057]) for each of the first ReRAM device and the second ReRAM device.

Regarding claim 2, Figures 1-6 of KIKUCHI disclose that the semiconductor device of claim 1, further comprising: a second recessed top portion in the second ReRAM device(a recess exists between two adjacent 30 which is on top of a layer 30, [0058]).

Regarding claim 3, Figures 1-6 of KIKUCHI disclose that the semiconductor device of claim 2, further comprising: a second resistive electrode (90 for second ReRAM) in the second recessed top portion (a portion of 90 between two adjacent 30).



Regarding claim 4, Figures 1-6 of KIKUCHI disclose that the semiconductor device of claim 1, further comprising: a first resistive electrode (90 for first ReRAM) in the first recessed top portion (a portion of 90 between two adjacent 30).

Regarding claim 5, Figures 1-6 of KIKUCHI disclose that the semiconductor device of claim 1, further comprising: an isolation layer (60, [0043]) in a middle portion of the nanosheet configuration.

Regarding claim 6, Figures 1-6 of KIKUCHI disclose that the semiconductor device of claim 1, wherein a top ReRAM electrode (90) and a bottom ReRAM electrode (10, [0024]) are configured to allow individual switch control (Figure 5C teaches individual control).

Regarding claim 7, Figures 1-6 of KIKUCHI disclose that the semiconductor device of claim 1, wherein the first ReRAM device and the second ReRAM device are two unipolar ReRAM devices with linear switching to represent differential weight (each cell of ReRAM carry different weight in a memory string, [0005] and [0068]).

Regarding claim 8, Figures 1-6 of KIKUCHI disclose that the semiconductor device of claim 1, further comprising: vias in a top ReRAM electrode (vertical bit line 90, [0062]) and source/drain (local bit lines, [0055]) and a bottom ReRAM electrode (global bit line, 10, [0060]) and source/drain, wherein the top ReRAM electrode (90) and the bottom ReRAM electrode (10) are included in the first ReRAM device and the second ReRAM device.

Regarding claim 9, Figures 1-6 of KIKUCHI disclose that the semiconductor device of claim 1, further comprising: a first isolation layer (40) in a source/drain region (14) and a second isolation layer (60) in a middle portion of nanosheet configuration.

Regarding claim 11, Figures 1-6 of KIKUCHI disclose that the semiconductor device of claim 1, further comprising: a localized filament (81, [0062]) at a nanosheet corner of each of the first ReRAM device and the second ReRAM device.

Regarding claim 12, Figures 1-6 of KIKUCHI disclose that the semiconductor device including stacked resistive memory with individual switch control, comprising: a first resistive random access memory (ReRAM) device (considering one ReRAM formed with 30/82/90, [0067]- [0068]) and a second ReRAM device stacked (considering another ReRAM formed with 30/82/90 on top first one, [0068]) in a nanosheet configuration ([0002] and [0055], thickness within 100 nm); and 
separate gate contacts (please see Figure 5C for separate gate contacts for connecting word lines 30, [0057]) for each of the first ReRAM device and the second ReRAM device.

Regarding claim 13, Figures 1-6 of KIKUCHI disclose that the semiconductor device of claim 12, further comprising: isolation layers (60) within stacked nanosheets of the first ReRAM device and the second ReRAM device and within source and drain regions (local bit line, [0060]) of the first ReRAM device and the second ReRAM device.


Regarding claim 14, Figures 1-6 of KIKUCHI disclose that the semiconductor device of claim 12, wherein a top ReRAM electrode (vertical bit line 90, [0062])  and a bottom ReRAM electrode (10, [0061]) are configured to allow individual switch control.

Regarding claim 15, Figures 1-6 of KIKUCHI disclose that the semiconductor device of claim 14, wherein the top ReRAM electrode (vertical bit line 90, [0062])  and the bottom ReRAM electrode (10, [0061]) form two unipolar ReRAM devices with linear switching configured to represent differential weight (each cell of ReRAM carry different weight in a memory string, [0005] and [0068]).

Regarding claim 16, Figures 1-6 of KIKUCHI disclose that the semiconductor device of claim 12, wherein a structure formed by the two ReRAM devices enables controlled filament formation (81, [0062]) in the first ReRAM device and the second ReRAM device.

Regarding claim 19, Figures 1-6 of KIKUCHI disclose that the semiconductor device of claim 12, wherein a filament (81, [0062]) is localized at a nanosheet corner for each of the two ReRAM devices.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 18 and 20 are rejected under 35 U.S.C. 103 as being obvious over KIKUCHI et al (US 20170077184 A1) in view of Ando et al (US 20180123033 A1).

Regarding claims 10 and 18, KIKUCHI does not teach that the semiconductor device of claim 1 (or claim 12), wherein the two ReRAM devices are integrated to represent one synaptic weight.

However, Ando is a pertinent art which teaches ReRAM devices, wherein Ando teaches that resistive random access memory (RRAM) is considered as a promising technology for electronic synapse devices or memristor for neuromorphic computing as well as high-density and high-speed non-volatile memory application. In neuromorphic computing applications, a resistive memory device can be used as a connection (synapse) between a pre-neuron and post-neuron, representing the connection weight in the form of device resistance. Multiple pre-neurons and post-neurons can be connected through a crossbar array of RRAMs, which naturally expresses a fully-connected neural network ([0003]-[0004]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the ReRAM device of KIKUCHI in synapse connecting a pre-neuron and a post neuron in a neuromorphic device, wherein the two ReRAM devices are integrated to represent one synaptic weight according to the teaching of Ando in order to form a neural network having high density and high speed memory ([0003]-[0004] of Ando).

Regarding claim 20, Figures 1-6 of KIKUCHI disclose a top resistive random access memory (ReRAM) device (considering one ReRAM formed with 30/82/90, [0067]- [0068]) and a bottom ReRAM device (considering another ReRAM formed with 30/82/90, [0068]) stacked in a nanosheet configuration; an isolation layer (60, [0056]) in a middle of the top ReRAM device and the bottom ReRAM device; a filament (81, [0062]) localized at a nanosheet corner for each of the top ReRAM device and the bottom ReRAM device; and 
separate gate contacts (please see Figure 5C for separate gate contacts for connecting word lines 30, [0057]) for each of the top ReRAM device and the bottom ReRAM device.

KIKUCHI does not teach that the Figure 1-6 of KIKUCHI is a synapse connecting a pre-neuron and a post neuron in a neuromorphic device, wherein the top ReRAM device and the bottom ReRAM device are integrated in tight pitch to represent one synaptic weight.

However, Ando is a pertinent art which teaches ReRAM devices, wherein Ando teaches that resistive random access memory (RRAM) is considered as a promising technology for electronic synapse devices or memristor for neuromorphic computing as well as high-density and high-speed non-volatile memory application. In neuromorphic computing applications, a resistive memory device can be used as a connection (synapse) between a pre-neuron and post-neuron, representing the connection weight in the form of device resistance. Multiple pre-neurons and post-neurons can be connected through a crossbar array of RRAMs, which naturally expresses a fully-connected neural network ([0003]-[0004]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the ReRAM device of KIKUCHI in synapse connecting a pre-neuron and a post neuron in a neuromorphic device, wherein the top ReRAM device and the bottom ReRAM device are integrated in tight pitch to represent one synaptic weight according to the teaching of Ando in order to form a neural network having high density and high speed memory ([0003]-[0004] of Ando).


Claim 17 is rejected under 35 U.S.C. 103 as being obvious over KIKUCHI et al (US 20170077184 A1).

Regarding claim 17, KIKUCHI does not teach that the semiconductor device of claim 12, wherein a size of the two ReRAM devices is defined at a same time with a same mask pattern.

However, this above limitation is merely a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art of KIKUCHI who teaches the structure as claimed. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.  
Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813